UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1630


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

MARYLAND TRANSIT ADMINISTRATION, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-01268-WDQ)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis    Akinro   appeals       the   district     court’s    order

dismissing civil complaint under 28 U.S.C. § 1915(e)(2) (2006).

We   have   reviewed   the   record     and    find   no    reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                   Akinro v.

Maryland Transit Admin., No. 1:10-cv-01268-WDQ (D. Md. May 27,

2010).      We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented     in   the    materials

before   the   court   and   argument     would     not    aid   the   decisional

process.

                                                                         AFFIRMED




                                      2